Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. For the purpose of determining the errors assigned on the order overruling the demurrer, the appellants insist that they have fully admitted the invalidity of the devise as contended for by the appellees. We cannot proceed upon this assumption. The paragraph of the will set out in the bill speaks for itself, and the charge that it is void is a conclusion of law, which cannot be admitted by demurrer, as would be an allegation of fact. If, as contended by one party, and, for the purposes of the demurrer, admitted by the other, the invalidity of the devise is apparent upon its face, the appellees might probably have maintained an action of ejectment against the Columbian University to recover the possession of the premises. Ould v. Washington Hospital for Foundlings, 95 U. S. 303, 24 L. ed. 450. But this action could not be maintained against the Johns Hopkins University, which is not a sharer of that possession, and which would not be bound by a judgment obtained against its co-defendant. For the reason that the cause of action involves the construction of a trust, which is a matter peculiarly of equity jurisdiction, as well as the avoidance of a multiplicity of suits,, where the defendants have a common interest in the essential questions of law and fact, it may be that the appellees would, at least, have their election to proceed in equity as they have done. 1 Pom. Eq. Jr. §§ 139, 181. However, under our construction of the paragraph of the will creating the trust, it is not necessary to determine whether the jurisdiction in equity is. 'maintainable upon those grounds. In giving this construction we have been somewhat embarrassed by the admissions of the appellants and their failure to argue the question upon its merits.
We are of the opinion thát the provision of the will providing for the free education of young men in order to fit them for admission to the Naval Academy of the United States, and making a devise therefor in trust to an incorporated institution of learning, creates a special charitable trust. Vidal v. Philadelphia, *1312 How. 127, 192, 11 L. ed. 205, 232; Ould v. Washington Hospital for Foundlings, 95 U. S. 303, 24 L. ed. 450; Speer v. Whitney, 24 App. D. C. 187; 2 Pom. Eq. Jur. §§ 1019, 1024.
We are also of the opinion that the trust is not void for uncertainty or incapacity of execution apparent upon its face.
As said by Mr. Pomeroy: “One of the distinguishing elements of a ‘charitable’ as compared with an ordinary trust consists in the generality, indefiniteness, and even uncertainty which is permitted in describing the objects and purposes of the beneficiaries. Erom the very definition of a ‘charitable trust’ the beneficiaries are always an uncertain body or class; but the doctrine goes further than this. If the donor sufficiently shows his intention to create a charity, and indicates its general nature and purpose, and describes in general terms the class of the beneficiaries, the trust will be sustained and enforced, although there may be indefiniteness in the declaration and description, and although much may be left to the discretion of the trustees.” 2 Pom. Eq. Jur. § 1025; Ould v. Washington Hospital for Foundlings, 95 U. S. 303, 311, 24 L. ed. 450, 451; Speer v. Whitney, 24 App. D. C. 187.
Under this construction the legal title passed to the trustee under the devise, and hence the court was right in overruling the demurrer on the ground of want of jurisdiction in equity.
2. If the invalidity of the devise Avere apparent upon its face, the objection on the ground of laches in bringing the suit would be fatal, for a- court of equity, in a case like this, should, by analogy, apply the rule of the statute of limitations, which bars an action of ejectment after fifteen years from the time the right to maintain the action shall have accrued. D. C. Code, § 1265. By the allegations of the bill, more than fifteen years elapsed betAveen the time that the Columbian University entered into possession under the devise and the commencement of the suit, and there is nothing to show that the appellees were at that time under a disability of any character.
But, as we have seen, the right of action did not accrue immediately upon the entry of the Columbian University into possession under the devise. If there be a right of action at all *132it must fall under the ninth paragraph of the bill, -which alleges that after efforts made to carry out the intention of the testator the incapacity of the execution of the trust has been demonstrated. The trust created by the will is not a general charitable trust, but is expressly limited to the purposes specified, and no other. If the trust has failed of its object by reason of the facts alleged, and thereby come to an end, a resulting trust at once arose in favor of the heirs at law of the testator, enforceable by this proceeding in equity. Hopkins v. Grimshaw, 165 U. S. 342, 353, 41 L. ed. 739, 743, 17 Sup. Ct. Rep. 401.
As it does not appear when the trust certainly came to this end, the learned justice presiding in the equity court did not err in holding that the right to maintain the suit had not been lost by laches on the part of the complainants.
The order will therefore be affirmed, with costs, and it is so ordered. Affirmed.